
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35


[*]    Portions of this exhibit have been redacted.


LICENSE AGREEMENT


        This LICENSE AGREEMENT (this "Agreement"), dated as of April 26, 2002,
is entered into by and between Alcide Corporation, a Delaware corporation
("Alcide"), and IBA, Inc., a Massachusetts corporation ("IBA").


RECITALS


        A.    Alcide has certain valuable patent rights, trademark rights,
technical data and information relating to products intended for use in the
prevention of mastitis in dairy cattle.

        B.    IBA has experience in manufacturing and selling products to the
dairy industry and desires a license to Alcide's products, upon the terms set
forth herein.


AGREEMENT


        NOW, THEREFORE, the parties agree as follows:

1.    DEFINITIONS

        As used herein:

        1.1  "Contract Term" shall be a five (5) year period starting on the
latest date on which this Agreement is signed by both parties.

        1.2  "Product" shall refer to Alcide® external udder care products,
listed on Exhibit A, including, without limitation, UDDERgold® Plus Germicidal
Barrier Teat Dip, 4XLA® Pre- and Post-Milking Teat Dip, Pre-Gold® Germicidal
Pre-Milking Teat Dip, UDDERgold® 5-Star Germicidal Barrier Teat Dip and LD®
Udder Wash. Product shall include any refinements or improvements to the
existing udder care product line. Product shall also include UDDERgold® if and
when that product is reintroduced in the U.S. within the Contract Term.

        1.3  "Territory" shall be defined as the 48 contiguous states of the
United States of America and Mexico.

        1.4  "Affiliate" shall mean any company or other business entity
controlled by, controlling or under common control with a party, control being
presumed if there is direct or indirect ownership of at least fifty percent
(50%) (or, if less, the maximum permitted by applicable law) of the voting
stock, equity or income interest in the other corporation or business entity.

        "Patent Rights" shall mean the rights of Alcide in any patent
applications filed on the technology within the Territory, including, without
limitation, all the U.S. and Mexican patents of Alcide set forth in Exhibit A
together with any divisions, continuations, continuations-in-part, and any
patents or reissued patents therein.

        "Trademark Rights" shall mean all the Alcide trademarks registered or
otherwise in the U.S. and Mexico for the Product.

        1.7  "Technical Information" shall mean all trade secrets, technical
reports and proprietary data provided by Alcide, including, without limitation,
formulations, test results and know-how for manufacturing.

2.    GRANT OF RIGHTS

        2.1  Subject to the terms of this Agreement, Alcide hereby grants to IBA
a non-exclusive license under the Patent Rights and Technical Information to
make, have made, use, sell and

--------------------------------------------------------------------------------

import the Product in the Territory for the Contract Term. IBA shall not use the
Patent Rights, Trademark Rights or Technical Information for any other purpose.
IBA shall not manufacture the Product for a third party. IBA shall have no right
to make improvements or continuations or continuations-in-part.

        2.2  IBA may not sublicense its rights granted pursuant to Paragraph 2.1
without prior written permission from Alcide in its sole discretion; provided,
however, that IBA may sublicense its rights with respect to selling the Product
in the Territory as provided in Paragraph 2.4 and may contract for 3rd party
manufacturing of Product as provided in Paragraph 2.5.

        2.3  IBA shall have a non-exclusive license under the Trademark Rights
to use the Trademark Rights for the purposes of manufacturing, packaging,
marketing and distributing the Product. IBA shall not register or use any mark
that is confusingly similar to the marks listed on Exhibit D (the "Marks"). IBA
shall not challenge or attempt to prevent the use or registration of Alcide's
Marks. IBA shall use the Marks only in the exact form provided to it by Alcide.
In any of IBA's activities relating to the labeling, promotion and sale of the
Product, the Alcide Marks shall always be prominently displayed in order to
protect Alcide's rights and goodwill in the same. Whenever Alcide's Marks are
used in advertising and promotional programs, Alcide retains the right to review
and approve same. All goodwill in and to the Marks shall inure to the benefit of
Alcide. IBA shall include the statement "[Product Name] and Alcide are
registered trademarks of Alcide Corporation" on all promotional materials and
all packaging.

        IBA may appoint agents, dealers or sales representatives to act on IBA's
behalf for sales of the Product in the Territory, provided that any
compensation, benefits and taxes related to such agents, dealers or
representatives shall be solely IBA's responsibility, and IBA shall remain
responsible for any agents', dealer's or sales representative's performance and
adherence to the terms of this Agreement.

        2.5  IBA may, at its option, arrange to have Product manufactured by one
or more third party manufacturers provided, however, that each such third party
manufacturer must as a condition of manufacturing Product for IBA agree to the
same manufacturing, non-compete and confidentiality provisions as agreed by IBA
including, but not limited to those expressed in paragraphs, 2.1, 5.5 and 7.

        2.5b IBA covenants that it will maintain this Agreement for the five
year Contract Term and will not manufacture or market an acidified sodium
chlorite teat dip product other than the Product during the Contract Term. IBA
also covenants that it will advise Alcide one year in advance of the set
termination date of this Agreement of its intention to market an acidified
sodium chlorite teat dip product.

        2.6  Subject to the terms and conditions of this Agreement, IBA is
authorized to sell the Product in such manner, at such prices and upon such
terms as IBA shall determine. IBA is an independent contractor, not an agent or
employee of Alcide.

        2.7  Labeling of the Product shall be mutually determined in advance by
Alcide and IBA. Any changes to Product labels shall be mutually agreed upon by
Alcide and IBA in advance.

        Any approvals required under this Agreement shall not be unreasonably
withheld by either Alcide or IBA.

        2.8  All trade names, trademarks and product names under which the
Product is sold shall be the property of Alcide.

        2.9  As part of the transfer of manufacturing Technical Information,
Alcide will provide three technical consulting visits within the first twelve
(12) months of the contract at Alcide's expense to

2

--------------------------------------------------------------------------------




each manufacturing site or sites of IBA's choosing. Any travel expenses for
further visits requested by IBA will be at IBA's expense.

        2.10 Alcide reserves the right to review raw material specifications and
batch records on the first six (6) batches of Product produced under this
Agreement during initial start up at each new manufacturing site and on an
annual basis from then on for the Contract Term. Alcide further reserves the
right to run quality tests in a laboratory of its choosing on the first six
(6) batches of finished Product produced under this Agreement during initial
start up at each new manufacturing site and on an annual basis from then on for
the Contract Term to verify the Product meets Alcide's specifications. Any batch
produced by IBA that does not meet Alcide's specifications as dictated in the
Technical Information will be disposed of at IBA's expense and shall not be sold
or otherwise distributed.

        2.11 It is IBA's responsibility to adhere to relevant local regulations
regarding GMPs, product quality and reporting requirements.

3.    LICENSING FEES—TERMS AND CONDITIONS

        3.1  In consideration of the license granted herein, IBA shall pay
Alcide a licensing fee (collectively, "Licensing Fees") for each gallon
manufactured by IBA or for each gallon purchased by IBA from its contract
manufacturers as set forth in Exhibit B, regardless of whether such gallon is
actually sold. Fees for additional products manufactured under this Agreement
will be set at the time the new Product's formulation is provided to IBA. All
Licensing Fees shall be subject to the terms and conditions set forth in this
Paragraph 3 and in the attached Exhibit B. No additional or different terms set
forth in IBA's or Alcide's purchase order, acknowledgment or other forms or
correspondence (other than an amendment to this Agreement pursuant to
Paragraph 9.2 hereof) shall govern any activities related to the manufacturing
of the Product by IBA or its designate and/or sales of the Product by Alcide to
IBA.

        3.2  Licensing Fees shown in Exhibit B may be revised during the term of
this Agreement following sixty (60) days prior written notice to IBA from
Alcide.

        Any increase or decrease in licensing fees will be commensurate with a
price increase or decrease to the other national distributor (or regional
equivalent) in the Territory. The amount of increase or decrease will be
equivalent to the price increase or decrease to the other national distributor
(or regional equivalent) in the Territory, less any portion of the increase or
decrease that is based directly on an increase or decrease in the cost of raw
materials.

        3.3  Licensing Fees shall be paid to Alcide on the tenth (10th) day of
the month following IBA's pickup and/or purchase of Product from their contract
manufacturer. With each payment, IBA shall provide Alcide with a written report
of (a) the number of units purchased by Product during each month, and (b) a
calculation of the Licensing Fees due thereon. All Licensing Fees not received
by Alcide by the due date as stated in Paragraph 3.3 will incur interest at the
rate of twelve percent (12%) per year.

        3.4  IBA shall keep, or cause to be kept, accurate books and records in
sufficient detail to verify the calculation of license fees and the reports
given hereunder and shall retain such books and records at its principal place
of business for at least five (5) years after the end of the fiscal year to
which they pertain. Alcide shall have the right, at its expense and not more
frequently than once per calendar year, to have its accountants and/or auditors
examine, during normal business hours, the books and records of IBA and its
Affiliates relating to the calculation of license fees and reports and given
hereunder for any period during which IBA is to keep the books and records. If
any audit reveals underpayment greater than five percent (5%), IBA shall pay the
underpayment plus interest in the rate of twelve percent (12%) per year, from
the date accrued to

3

--------------------------------------------------------------------------------




the date of payment, and shall reimburse Alcide for costs of the audit. Further,
Alcide shall be permitted to do another audit within the next twelve (12) month
period.

        3.5  Alcide and IBA have agreed to minimum annual commitment amounts of
gallons purchased by IBA from their contract manufacturers (as set forth in
Exhibit C attached) during the Contract Term. Alcide and IBA shall meet annually
at least (60) days prior to the anniversary date of the Agreement to review the
minimum annual commitments and the commitments can be amended by mutual
agreement of Alcide and IBA. If the minimum annual commitment for the coming
year is amended, then the commitments for future years will be adjusted to an
amount not greater than five (5) percent growth per annum based on the amended
minimum annual commitment. Notwithstanding the foregoing, with respect to any
new Products or improvement or refinements provided to IBA after commencement of
the Contract Term, Alcide and IBA shall mutually agree to the Licensing Fees and
annual minimum commitments for such products at the time such products,
improvements or refinements are initially provided to IBA. Thereafter, the
commitments shall be reviewed annually at the time frame set forth in the second
sentence of this Paragraph 3.5.

        The annual commitment amounts listed in Exhibit C assume that Alcide
will distribute through one other national distributor (or regional equivalents)
throughout the Territory. The Alcide selling prices and terms of sale including
incentives and rebates shall not be such that IBA dealers or distributors (as
the case may be) are at a competitive disadvantage in the local marketplace.

        As long as IBA attains the annual commitments listed in Exhibit C,
Alcide shall not appoint additional distributors other than described above in
Paragraph 3.5 for any portion of the Territory. In no event will Alcide add more
than one additional national distributor (or regional equivalents).

        3.6  IBA will purchase all Alcide's Product labeled with IBA as the
designated distributor [*]. IBA will also purchase Aldcide's IBA label inventory
[*].

        3.7  Alcide warrants that Alcide is authorized to enter into this
Agreement and to grant to IBA the rights provided for in Paragraph 2.1. Alcide
also warrants that patents and trademarks relating to the Product are owned by
Alcide and that the Product is the result of original research of Alcide. Alcide
also warrants that its product formulas are fit for the purposes designated on
its labels.

        3.8  IBA warrants that all advertising and promotional materials
developed by IBA shall be in accordance with descriptions of Product provided by
Alcide and, to the best of IBA's knowledge, shall be accurate in all material
respects. IBA warrants that IBA is authorized to enter into this Agreement and
the same does not and shall not infringe upon any other agreements it may have.

        3.9  IBA shall indemnify, defend and hold harmless Alcide, its officers,
directors, employees, agents, consultants and contractors (the "Indemnified
Parties") successors and assigns from and against any claim, action (including
regulatory action by relevant authorities), liability, damage, loss, cost or
expense (including, without limitation, reasonable attorneys' fees)
(collectively, "Losses") arising from or related to the exercise of the license
granted herein, including the testing, manufacturing and/or sale of Product, by
IBA and its Affiliates or the breach of any obligation of IBA under this
Agreement. Alcide shall promptly notify IBA of any such claim or action, allow
IBA to control the defense of such claim or action and render all reasonable
assistance to IBA in connection with defending such claim or action; provided,
however, that IBA shall not enter into any settlement agreement that requires an
admission of wrongdoing or fault by Alcide without Alcide's prior written
consent. Notwithstanding the foregoing, Alcide shall have the right to
participate with its own counsel, at its expense. Provided that the Product has
been manufactured, tested and distributed by IBA and its Affiliates in
accordance with this Agreement,

4

--------------------------------------------------------------------------------

Alcide shall indemnify and hold harmless IBA and IBA's officers, directors,
employees, agents, dealers and sales representatives against any claims by third
parties which may arise due to Product defects or defects in manufacturing
instructions as provided by Alcide or which may arise due to any other breach by
Alcide of its warranties set for the in Paragraphs 3.5 and 3.7 hereof. IBA shall
give reasonable notice of any claim, threatened claim or litigation which in any
way relates to the exercise of the license granted under this Agreement.

        3.10 IBA shall secure and maintain product liability insurance in the
amount of $2 million per Product with a $10 million umbrella with respect to the
Product. Upon request, IBA shall provide Alcide with evidence of such insurance
coverage. IBA will issue Alcide a Certificate of Insurance listing Alcide as an
additional insured on IBA's liability insurance policy and such Certificate of
Insurance shall be in force during the entire Contract Term.

        3.11 EXCEPT FOR THE WARRANTIES SET FORTH IN PARAGRAPHS 3.5 and 3.7,
ALCIDE MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE PATENT
RIGHTS, TRADEMARK RIGHTS AND TECHNICAL INFORMATION AND EXPRESSLY DISCLAIMS ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PATENTABILITY AND
NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF OTHER PARTIES.

        3.12 IBA is solely liable for implementing and solely responsible for
all costs associated with any recall from the field of Product produced under
this Agreement, provided that Alcide bares no fault in the reason for the
recall. In the event Alcide does bare fault, Alcide is responsible for the cost
of recall or if the reason for the recall is the fault of both Alcide and IBA,
then Alcide will be responsible for a fair share of the cost of recall.

        3.13 IBA shall secure and maintain, in the name of Alcide, any and all
registrations, permits, licenses, approvals, and other governmental actions
required to manufacture, import, handle, market, sell, demonstrate, use and
distribute the Product in the Territory, provide to Alcide quarterly progress
reports on any such action, and provide to Alcide copies of all registrations,
permits, licenses, approvals, certificates, correspondence and other
documentation related to any such action. Upon termination of this Agreement,
IBA shall transfer to Alcide any and all such licenses, permits and
registrations within thirty (30) days of contract termination.

        3.14 IBA shall keep a log of and customer complaints regarding the
Product and shall promptly notify Alcide in writing of each complaint that IBA
may receive or become aware of concerning the Product.

4.    PROMOTIONAL ACTIVITIES

        4.1  Alcide shall regularly advise IBA of any information concerning
Product availability and formulation.

        4.2  IBA shall undertake such advertising and promotional activity
relating to Product as is deemed appropriate by IBA and Alcide to actively
promote sales.

        4.3  IBA's marketing plan shall be provided to Alcide annually at the
anniversary date of this Agreement. Alcide shall have the right to comment on
and approve IBA's marketing plan. A list of major meetings, annual shows,
seminars and training programs at which Alcide's participation is desired shall
be submitted ninety (90) days in advance of the anniversary date by IBA.

        4.4  A tabulation of IBA sales by Product and IBA Sales Regions shall be
provided by IBA to Alcide within thirty (30) days of the end of each fiscal
year.

5

--------------------------------------------------------------------------------




        4.5  Alcide shall be permitted to insert up to eight (8) pages in the
aggregate of advertising or promotional articles relating to Product in Dairy
World magazine for each year of the Contract Term at no cost to Alcide. Such
advertising or promotional material shall be prepared by IBA based on Technical
Information provided by Alcide and approved by Alcide in advance.

        4.6  Alcide shall have access to IBA's dealers through participation at
each of the IBA's twice a year regional meetings.

        4.7  Alcide shall have access to each of IBA's Area Sales Managers and
shall be afforded the opportunity to discuss Product strategy, new products and
promotional ideas with Area Sales Managers in a group meeting at least once
during each year of the Agreement.

5.    TERM AND TERMINATION

        5.1  One hundred and eighty (180) days prior to expiration of this
Agreement, IBA and Alcide shall meet to determine their intentions regarding a
new or extended agreement.

        5.2  Either Party may terminate this Agreement effective immediately
upon notice to the other, in the event that the party to which such notice is
sent becomes the subject of any bankruptcy or insolvency proceedings. Alcide may
also terminate this Agreement with thirty (30) days notice as defined in
Paragraph 9.3 in the event IBA is delinquent in payment of invoices, as defined
by Paragraph 3.3, by more than thirty (30) days but not without notice and a ten
(10) day period to remedy or if Alcide repeatedly must require the destruction
of batches of the Product pursuant to Paragraph 2.10.

        5.3  Either Party may terminate this Agreement in the event there is a
material breach of the contract by the other party and such breach is not cured
within sixty (60) days of the date of the notice of breach.

        5.4  IBA shall have a period of six (6) months following termination of
this Agreement to sell or dispose of any inventory of Product (other than that
which is required to be destroyed pursuant to Paragraph 2.10) remaining at the
date of termination; provided, however, that, Licensing Fees shall continue to
be due in accordance with Paragraph 3.

        5.5  Upon termination of this Agreement, IBA shall (a) cause all
materials containing any Technical Information to be promptly returned to
Alcide, (b) at Alcide's election, assign to Alcide rights in any regulatory
applications or approvals (e.g., investigational new drug applications) (to the
extent assignable) requested by Alcide and (c) during the nine (9) months
following termination, provide to Alcide such information and data that exists
with respect to Product, performance, quality and numerical sales activity by
region.

        5.6  The rights and obligations of Paragraphs 2.8, 3.3, 3.4, 3.7, 3.8,
3.9, 3.11, 3.13, 5.4, 5.5, 6, 7, 8 and 9 and any accrued obligations shall
survive termination or expiration of this Agreement. All other rights and
obligations shall not survive termination or expiration.

6.    ALCIDE PATENTS, TRADEMARKS AND TECHNICAL INFORMATION

        Each party shall reasonably notify the other party in writing of any
alleged or threatened infringement of a patent or trademark included in the
Patent/Trademark Rights. Alcide will have the sole right and discretion to bring
and maintain actions against any infringer in, to or under the Patent Rights,
Trademark Rights or Technical Information in the Field and Territory that is or
could be adversely impacting its rights hereunder. IBA agrees, without charge,
to render such reasonable assistance, execute any documents and do such other
acts as may be reasonably necessary in such legal action as Alcide may
reasonably request.

6

--------------------------------------------------------------------------------

7.    CONFIDENTIAL INFORMATION

        7.1  "Confidential Information" means confidential information of a
party, and marked confidential if disclosed in writing or if orally disclosed,
identified as confidential information at the time of disclosure and confirmed
in writing within ten (10) days after disclosure, and shall include without
limitation the Patents and the Technical Information. Alcide and IBA agree, with
respect to any confidential information received from the other and identified
as Confidential Information, that:

        (a)  the receiving party shall prevent disclosure in any manner of the
Confidential Information to any third party without prior written consent of the
disclosing party, and the degree of care taken by the receiving party shall be
at least as great as the degree of care which the receiving party takes in
protecting its own Confidential Information of like kind and importance, but in
no event less than a reasonable degree of care; and

        (b)  The receiving party shall not use Confidential Information
disclosed by the other party for any commercial purpose other than pursuant to
this Agreement without the prior written consent of the disclosing party; and

        (c)  IBA shall only disclose the Confidential Information to those of
its employees who have a need to know in order to perform their job
responsibilities.

        7.2  Neither party shall have any obligation with respect to any
information disclosed by the other party:

        (a)  which is already in the possession of the receiving party at the
time of its receipt from the disclosing party;

        (b)  which the receiving party lawfully receives from another person
whose disclosure thereof to the receiving party does not violate any rights of
the disclosing party;

        (c)  which is or becomes published or otherwise publicly available
through no act or omission of the receiving party.

        7.3  Neither party shall have any obligation to keep Confidential
Information confidential if requested by a governmental or court order and the
disclosing party is given a reasonable opportunity to prevent such disclosure or
obtain a protective order.

        7.4  Upon termination of this Agreement, as provided for in Paragraph 5,
IBA and Alcide shall each, upon the written request of the other, return or
destroy all materials, copies thereof and extracts therefrom which include any
information designated as confidential by the other pursuant to Paragraph 7.1.
Each may, however, retain for legal archival purposes only, one (1) copy of all
such material.

        7.5  The provisions of this Paragraph 7 shall survive termination of
this Agreement indefinitely.

8.LIMITATION OF LIABILITY. IN NO EVENT SHALL ALCIDE'S LIABILITY UNDER THIS
AGREEMENT EXCEED THE AMOUNTS PAID BY IBA AS LICENSING FEES AND THE MANUFACTURING
COSTS OF PRODUCT UNDER THIS AGREEMENT. EXCEPT FOR IBA'S AND ALCIDE'S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE
FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS' FEES), EVEN IF THE PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

7

--------------------------------------------------------------------------------

9.    MISCELLANEOUS

        9.1  IBA may not assign or delegate in whole or in part this Agreement
or any right or obligation arising hereunder without the prior written consent
of Alcide, subject to Paragraph 2.4. Any assignment or delegation that is not
exempted and that is attempted without such consent shall be of no force or
effect. This Agreement shall be binding on and inure to the benefit of the
successors and permitted assigns of the parties.

        9.2  This Agreement constitutes the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes and
cancels all prior understandings, promises and agreements. No modification or
amendment hereof shall be valid or binding on the parties unless made in writing
and duly executed by the parties.

        9.3  Any notice or any other communication required or permitted to be
given to a party pursuant hereto shall be sufficiently given if delivered
personally or by facsimile or express courier service (expenses prepaid) to the
address set forth below:

 
   
Alcide:   Alcide Corporation.
8561 154th Avenue N.E.
Redmond, WA 98052
Attn: President
FAX: (425) 861-0173
IBA:
 
IBA, Inc.
27 Providence Road
Millbury, MA 01527
Attn: President
FAX: 508/865-0720

or to such other address as the party shall designate by written notice given to
the other party. All notices, information, reports and other communications in
connection with this Agreement shall be in English.

        9.4  If any provision of this Agreement shall be held to any extent
invalid or unenforceable, such provision shall be deemed amended to conform to
applicable laws and to accomplish the intentions of the parties. The headings in
this Agreement are for convenience only and shall not be used in the
interpretation of this Agreement.

        9.5  No waivers of any right under this Agreement shall be deemed
effective unless contained in a writing signed by the party charged with such
waiver, and no waiver of any right arising from any breach or failure to perform
shall be deemed to be a waiver of any future right or of any other right arising
under this Agreement.

        9.6  This Agreement may be executed in one (1) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile, which shall be deemed an original.

        9.7  This Agreement has been submitted to the scrutiny of both parties
and their counsel and shall be given a fair and reasonable interpretation in
accordance with the words hereof, without consideration or weight being given to
its being drafted by or for one of the parties.

        9.8  In the performance of this Agreement, each party shall comply with
all laws, regulations, rules, orders and other requirements, now or hereafter in
effect, of governmental authorities having jurisdiction.

8

--------------------------------------------------------------------------------




        9.9  The parties are and shall be independent contractors. The
relationship between the parties created by this Agreement shall not constitute
a partnership, joint venture, employment or agency. Neither party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, that shall be binding on the other party.

        9.10 This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington (without application of its choice of
law provisions).

        9.11 If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of the Agreement, and
the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference, or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof. The arbitration award shall be final
and binding upon the Parties. In the event an arbitration, suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys' fees to be fixed by the arbitrator, trial court, and/or
appellate court.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

 
   
   
    ALCIDE CORPORATION
 
 
By:
 
/s/ James L. Winter

--------------------------------------------------------------------------------

        Corporate Vice President

--------------------------------------------------------------------------------


 
 
IBA, INC.
 
 
By:
 
/s/ Daniel J. Belsito

--------------------------------------------------------------------------------


 
 
Its:
 
President

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT A

PATENT RIGHTS


Issued Patents

Territory


--------------------------------------------------------------------------------

  No.

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

United States   Re. 36,064   Disinfection Method and Composition Therefor United
States   4,891,216   Disinfecting Compositions and Methods Therefor United
States   4,986,990   Disinfecting Method and Composition Therefor Mexico  
187,595   Disinfecting Compositions and Methods Therefor Mexico   171,177  
Disinfecting Compositions and Methods Therefor Mexico   161,768   Disinfecting
Method and Composition Therefor

10

--------------------------------------------------------------------------------


EXHIBIT B

LICENSING FEES


    [*] UDDERgold Plus   [*] 4XLA   [*] Pre-Gold   [*] UDDERgold 5 Star   [*] LD
  [*] UDDERgold   [*]

11

--------------------------------------------------------------------------------


EXHIBIT C

ANNUAL COMMITMENTS


        Minimum annual amounts of Product used to calculate License Fees:

Year 1 (6/1/2002 to 5/31/2003)   [*] Year 2 (6/1/2003 to 5/31/2004)   [*] Year 3
(6/1/2004 to 5/31/2005)   [*] Year 4 (6/1/2005 to 5/31/2006)   [*] Year 5
(6/1/2006 to 5/31/6007)   [*]

12

--------------------------------------------------------------------------------


EXHIBIT D

ALCIDE MARKS


        UDDERgold®

        UDDERgold® Plus

        4XLA®

        Pre-Gold®

        UDDERgold® 5 Star

        LD®

13

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.35



LICENSE AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A PATENT RIGHTS
EXHIBIT B LICENSING FEES
EXHIBIT C ANNUAL COMMITMENTS
EXHIBIT D ALCIDE MARKS
